NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                              TRACI E., Appellant,

                                         v.

           DEPARTMENT OF CHILD SAFETY, A.W., Appellees.

                              No. 1 CA-JV 16-0342
                                FILED 3-14-2017


            Appeal from the Superior Court in Maricopa County
                              No. JD 22953
                The Honorable Susanna C. Pineda, Judge

                                   AFFIRMED


                                    COUNSEL

Gates Law Firm LLC, Buckeye
By S. Marie Gates
Counsel for Appellant

Arizona Attorney General’s Office, Tucson
By Cathleen E. Fuller
Counsel for Appellee, Department of Child Safety
                           TRACI E. v. DCS, A.W.
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Margaret H. Downie delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge James P. Beene joined.


D O W N I E, Judge:

¶1            Traci E. (“Mother”) appeals an order terminating her
parental rights to daughter A.W.1 For the following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY2

¶2            The Department of Child Safety (“DCS”) initiated an
investigation after receiving a report that Mother had struck A.W. DCS
learned that Mother was permitting unrelated adults to share A.W.’s
room. Two men, including a registered sex offender, had sexually abused
A.W. Additionally, A.W. told Mother she had been molested by her
father, but Mother did not report the abuse, instead urging the child to
“keep it secret.”

¶3            A.W. was adjudicated dependent. The case plan initially
called for reunification, but it later changed to severance and adoption,
and DCS moved to terminate Mother’s parental rights.

¶4             At the outset of the severance trial, Mother orally requested
a continuance because she had participated in a psychological evaluation
the preceding day and wanted the court to consider the results. The
juvenile court denied the request and proceeded with the severance trial,
later issuing an order terminating Mother’s parental rights.

¶5          Mother timely appealed. We have jurisdiction pursuant to
Arizona Revised Statutes (“A.R.S.”) section 8-235(A).



1      A.W.’s father’s parental rights were also terminated, but he is not a
party to this appeal.
2      We view the facts in the light most favorable to affirming the
juvenile court’s ruling. Lashonda M. v. Ariz. Dep’t of Econ. Sec., 210 Ariz. 77,
82, ¶ 13 (App. 2005).



                                       2
                          TRACI E. v. DCS, A.W.
                           Decision of the Court

                              DISCUSSION

¶6           Mother contends the juvenile court abused its discretion by
denying her continuance request and also challenges the determination
that severance was in A.W.’s best interests.3

I.    Continuance Request

¶7            A court shall grant a motion to continue “only upon a
showing of good cause.” Ariz. R.P. Juv. Ct. 46(F). “Motions to continue
are addressed to the sound discretion of the trial court and its decision
will not be reversed absent a clear abuse of discretion.” In re Yavapai Cty.
Juv. Action No. J-9365, 157 Ariz. 497, 499 (App. 1988). “An abuse of
discretion is ‘discretion manifestly unreasonable, or exercised on
untenable grounds or for untenable reasons.’” Miller v. Superior Court, 189
Ariz. 127, 129 (App. 1997) (citation omitted).

¶8            In evaluating Mother’s oral continuance request, the court
expressed concern that the proceedings had been pending for a
considerable period of time. See In re Pima Cty. Juv. Severance Action No.
S02462, 162 Ariz. 536, 538 (App. 1989) (delays in permanency for a child
may be relevant in assessing a continuance request). The severance trial
had already been continued once at the parents’ request. Furthermore,
Mother had undergone three previous psychological evaluations, and
nothing in the record suggests she was prejudiced by the absence of a
report from the most recent evaluation. Mother simply speculates that the
evaluation “could have provided a professional opinion as to whether the
child would now be safe with [M]other.” Cf. State v. Williams, 144 Ariz.
433, 441 (1985) (decisions regarding continuances will not be disturbed on
appeal absent a clear abuse of discretion and ensuing prejudice).

¶9           The record demonstrates no abuse of discretion in denying
Mother’s continuance request.




3      To the extent Mother is also challenging the underlying
dependency finding, that issue is not properly before us, as Mother did
not timely appeal the dependency order. See, e.g., Rita J. v. Ariz. Dep’t of
Econ. Sec., 196 Ariz. 512, 513, ¶ 4 (App. 2000) (orders declaring a child
dependent are final and appealable).



                                     3
                           TRACI E. v. DCS, A.W.
                            Decision of the Court

II.    Best Interests

¶10            In addition to finding a statutory ground for severance, the
court must find by a preponderance of the evidence that termination of
parental rights is in the child’s best interests. Kent K. v. Bobby M., 210 Ariz.
279, 284, ¶ 22 (2005). We will not disturb the juvenile court’s order
“unless its factual findings are clearly erroneous, that is, unless there is no
reasonable evidence to support them.” Audra T. v. Ariz. Dep’t of Econ. Sec.,
194 Ariz. 376, 377, ¶ 2 (App. 1998). A best interests finding requires a
showing that the child will “derive an affirmative benefit from
termination or incur a detriment by continuing in the relationship.” Ariz.
Dep’t of Econ. Sec. v. Oscar O., 209 Ariz. 332, 334, ¶ 6 (App. 2004).

¶11          In addressing A.W.’s best interests, the juvenile court
concluded neither parent could provide “a stable and safe environment”
and found that although A.W. “loves her parents, she has expressed a
desire to remain in a safe and stable environment.” The court observed
that A.W. “deserves the permanency that adoption will offer.”

¶12           The record supports these findings. A.W. stated she did not
feel safe in her parents’ care and did not wish to live with them. At the
time of the severance trial, A.W. was in an adoptive placement that was
meeting all of her needs, and she had made behavioral and academic
strides. See Audra T., 194 Ariz. at 377–78, ¶¶ 5–6 (analyzing best interests
by considering availability of adoptive placement and whether existing
placement was meeting child’s needs). A.W. repeatedly stated that she
wanted the juvenile court proceedings to end so that she could live a
normal life.

¶13           Sufficient evidence supports the juvenile court’s best
interests determination.




                                       4
                        TRACI E. v. DCS, A.W.
                         Decision of the Court

                           CONCLUSION

¶14          For the foregoing reasons, we affirm the juvenile court’s
order terminating Mother’s parental rights.




                       AMY M. WOOD • Clerk of the Court
                       FILED: AA




                                     5